AO 2451 (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet l


                                     UNITED STATES DISTRICT COURT
                                                           Eastern District of Arkansas

       UNITED STATES OF AMERICA                                          Judgment in a Criminal Case
                                                                         (For a Petty Offense)                                             CK,CLERK
                          v.
               KENDRICK MOODY                                            Case No.       4:18-cr-00120 JJV

                                                                         USM No.        38257-044

                                                                          Latrece Gray
                                                                                                      Defendant's Attorney
THE DEFENDANT:

•   THE DEFENDANT pleaded                  l!f' guilty •   nolo contendere to count(s)      1 of the Misdemeanor Information
•   THE DEFENDANT was found guilty on count(s)
The defendant is adjudicated guilty of these offenses:


 Title & Section                Nature of Offense                                                        Offense Ended
18 USC 1791 (a)(2)              Possession of a Prohibited Object in Prison                             10/13/2017




        The defendant is sentenced as provided in pages 2 through                3       of this judgment.
•   THE DEFENDANT was found not guilty on count(s)
•   Count(s) _ _ _ _ _ _ _ _ _ _ _ _                          •   is     •   are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, die defendant must notify the court and United States attorney of material clianges in economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 2222                       11/18/2019
                                                                                                 Date of Imposition of Judgment
Defendant's Year of Birth:      1972

City and State of Defendant's Residence:
 Pollock, La
                                                                         Joe J. Volpe                                    U.S. Mag. Judge
                                                                                                    Name and Title of Judge

                                                                          11/20/2019
                                                                                                             Date
AO 2451 (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet 2 -   Imprisonment
                                                                                                   Judgment -   Page   --2~_   of   3
DEFENDANT: KENDRICK MOODY
CASE NUMBER: 4:18-cr-00120 JJV

                                                                 IMPRISONMENT


           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Four months of imprisonment to run consecutive to the current sentence from the E/D of Missouri 4: 10CR618.




D     The court makes the following recommendations to the Bureau of Prisons:




~ The defendant is remanded to the custody of the United States Marshal.

D     The defendant shall surrender to the United States Marshal for this district:
      D    at                                      D     a.m.        D    p.m.    on
      D    as notified by the United States Marshal.

D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
      D    before 2 p.m. on
      D    as notified by the United States Marshal.
      D    as notified by the Probation or Pretrial Services Office.


                                                                         RETURN

I have executed this judgment as follows:




      Defendant delivered on                                                           to

at
     - - - - - - - - - - - - - - - - with a certified copy of this judgment.



                                                                                               UNITED STATES MARSHAL



                                                                            By----------------------
                                                                                            DEPUTY UNITED STATES MARSHAL
AO 2451 (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet 3 -   Criminal Monetary Penalties
                                                                                                               Judgment -   Page       3   of          3
DEFENDANT:   KENDRICK MOODY
CASE NUMBER:   4:18-cr-00120 JJV
                                                 CRIMINAL MONET ARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

                   Assessment                  JVT A Assessment*                   Fine                                  Restitution
TOTALS         $ 25.00                     $                                   $                                     $



•    The determination ofrestitution is deferred until - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

•    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
     otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
     victims must be paid in full prior to the Umted States receiving payment.


Name of Payee                                                                      Total Loss**            Restitution Ordered Priority or Percentage




TOTALS                                                                     $                       0.00 $ - - - - - -0.00
                                                                                                                      --


•    Restitution amount ordered pursuant to plea agreement $ - - - - - - - - -

D    The defendant must pay interest on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

•    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     •    the interest requirement is waived for             •   fine          •          restitution.

     •    the interest requirement for the       •    fine       •       restitution is modified as follows:




* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters I 09A,             110, 11 0A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
